On September 5,1997, it was therefore ordered, adjudged and decreed that the said Carl Noel be punished by imprisonment in the Montana State Prison at Deer Lodge, Montana, as follows: 1. On Count I: Deceptive Practices (Felony) the defendant is hereby sentenced for the term often (10) years; 2. On Count II: Criminal Possession of Dangerous Drugs (Felony) the defendant is hereby sentenced for the term of five (5) years to run consecutively with Count I of this criminal cause; 3. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 145 days. It is further ordered that should the defendant be paroled, conditions shall apply as stated in the September 5,1997 judgment. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for each conviction pursuant to 46-18-236, Montana Code Annotated, plus the sum of Five Dollars ($5.00) for each conviction for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five Dollars ($25.00) for each conviction to the Treasurer of this County. It is further ordered, adjudged and decreed that if the defendant fails to comply with any of the
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
above-conditions, a bench warrant of arrest will be issued, the defendant apprehended, and the said defendant will be required to appear before this Court for further proceedings.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was represented by Joe Coble, Deputy County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Carl Noel for representing himself in this matter and Joe Coble, Deputy County Attorney, for representing the State.